internal_revenue_service department of the treasury index number washington dc cid number info release date dear person to contact margaret a owens identifying number telephone number refer reply to cc ebeo - cor-105016-00 date date this is in response to your letter dated date in which you requested information concerning a situation in which a newly hired employee failed to furnish the employee’s social_security_number in particular you asked whether employee social_security_tax is to be withheld whether employer social_security_tax is to be paid and whether other federal taxes are to be withheld in addition you asked how tax reporting is to be done without a social_security_number social_security_taxes federal_insurance_contributions_act fica_taxes consist of the old-age survivors and disability insurance social_security and the hospital insurance medicare taxes sec_3101 and sec_3111 of the internal_revenue_code impose matching fica_taxes on employees and employers respectively sec_3101 imposes on an employee a tax equal to a percentage of wages received with respect to employment the employee’s share of fica tax sec_3111 imposes on the employer an excise_tax equal to a percentage of wages paid_by the employer with respect to employment the employer’s share of fica tax sec_3121 defines the term wages for fica purposes as all remuneration for employment with certain limited exceptions not relevant here there is no exception made for wages paid to an employee who has failed to furnish the employee’s social_security_number sec_3102 imposes on an employer the duty to collect the employee’s share of fica tax under sec_3101 by withholding the amount of the tax from the wages paid whether or not it is collected from the employee sec_31_3102-1 of the employment_tax regulations provides that the employer is liable for the employee share of the tax in addition to the employer share with respect to all wages paid_by the employer thus an employer must withhold the employee’s share of fica tax on wages paid and must pay the employer’s share of fica tax on such wages regardless of whether the employee furnished a social_security_number cor-105924-99 federal_income_tax withholding sec_3402 provides that except as otherwise specifically provided in sec_3402 every employer making payment of wages shall withhold federal_income_tax as determined in accordance with prescribed tables or computational procedures sec_31_3402_f_2_-1 provides that on or before the date on which an individual commences employment with an employer the individual shall furnish the employer with a signed withholding_exemption certificate relating to the employee’s marital status and the number of withholding exemptions which the employee claims the employer is required to request a withholding_exemption certificate from each employee but if an employee fails to furnish such certificate such employee shall be considered as a single_person claiming no withholding exemptions sec_31_3402_f_5_-1 provides that form_w-4 employee’s withholding allowance certificate or an acceptable substitute form is the form prescribed for the withholding_exemption certificate required to be furnished to the employer under sec_3402 a copy of form_w-4 is enclosed a form_w-4 shall be prepared in accordance with the instructions and regulations applicable thereto and shall set forth fully and clearly the data therein called for a withholding allowance certificate that does not set forth fully and clearly the data therein called for is an invalid withholding_exemption certificate under sec_31_3402_f_2_-1 by refusing to provide a social_security_number on form w- an employee will have failed to provide the information required on the form_w-4 and will be submitting an invalid withholding_exemption certificate sec_31_3402_f_2_-1 provides that if an employer receives an invalid withholding_certificate the employer shall consider it a nullity for purposes of computing withholding the employer shall inform the employee who submitted the certificate that it is invalid and shall request another withholding_exemption certificate from the employee if the employee who submitted the invalid certificate fails to comply with the employer’s request the employer shall withhold federal_income_tax from the employee as from a single_person claiming no withholding exemptions in summary an employee who refuses to provide an employer with the employee’s social_security_number when completing form_w-4 will have submitted an invalid certificate and will be subject_to income_tax_withholding as a single_person claiming no withholding exemptions cor-105924-99 information reporting every employee is required to furnish the employee’s social_security_number to his or her employer the employer must include the social_security_number on the employee’s form_w-2 wage and tax statement filed with the social_security administration ssa see sec_6109 and sec_6051 sec_301_6109-1 of the regulations on procedure and administration provides that individuals who are ineligible for or do not wish to participate in the benefits of the social_security program shall nevertheless obtain a social_security_number if they are required to furnish such a number pursuant to paragraph b of that section paragraph b provides that a u_s_person whose number must be included on a document filed by another person in this case form_w-2 must give the taxpayer identifying number so required in this case the employee’s social_security_number to the other person on request if the employee does not have a social_security_number the employer must inform the employee of the employee’s duty to apply for a social_security_number see sec_31_6011_b_-2 of the employment_tax regulations an individual needing a social_security_number may apply for one by filing a signed form ss-5 application_for a social_security_number card at any social_security office and submitting the required evidence upon request the social_security office may distribute a quantity of form ss-5 applications to employers see c f_r if an employer reports an employee's wages on form_w-2 to ssa without the employee's social_security_number ssa will write to the employee at the address shown on the form_w-2 and request the missing information if the form_w-2 does not show the employee's address or shows an incomplete address ssa will write to the employer and request the missing employee information ssa notifies the internal_revenue_service of all wage reports filed without employee social_security numbers so that the service can decide whether to assess penalties pursuant to sec_6721 see c f_r penalties may be imposed on both the employee and the employer if the employee fails to furnish the social_security_number and the form_w-2 is missing the number see the employer’s penalties may be waived if the failure to include the employee’s social_security_number on the form_w-2 is due to the employee’s failure to furnish the number see sec_6724 and the regulations thereunder the employer penalty may be waived only if the employer follows specific procedures set forth in the regulations for soliciting the employee’s social_security_number multiple times furthermore the employer will typically receive penalty notices and must affirmatively request the waiver of the penalty in writing an employer may receive a penalty notice cor-105924-99 each year a form_w-2 is filed with a missing social_security_number and thus would have to affirmatively request the waiver of the penalty in writing each year in addition if the form_w-2 is missing the social_security_number the wages cannot be identified and credited to the proper individual’s earnings records by ssa in such cases the information is maintained in a suspense file of uncredited earnings see c f_r we have enclosed circular_e employer’s tax guide that publication summarizes the employer’s obligation with respect to obtaining the employee’s social_security_number and outlines the procedures for requesting the number this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope this information is useful to you if you have any further questions please contact margaret owens at sincerely patricia mcdermott patricia mcdermott senior technician reviewer branch office of the assistant chief_counsel employee_benefits exempt_organizations enclosures form_w-4 circular_e
